Per Curiam.
This action was tried by the court, and. the *341decision was in favor of plaintiff. The plaintiff, nevertheless, moved for a new trial on the ground inter alla, that the evidence was insufficient to justify the decision. The court granted the motion, and from this order the defendant appealed.
It does not appear upon what grounds the new trial was granted, and, therefore, as every intendment must be indulged to sustain the judgment of the court below, this court is authorized to presume that it was granted on the insufficiency of the evidence to sustain the decision.
In relation to this, it is the well-settled rule of this court that such motion for a new trial is addressed to the sound discretion of the court, and an order granting it will not be disturbed unless it appears that the court below has abused its discretion in so ruling. (Pierce v. Schaden, 55 Cal. 406; Bronner v. Wetzlar, 55 Cal. 419, and cases cited.)
No such abuse appears in this cause, and the order is affirmed.